Title: From James Madison to David Montague Erskine, 24 November 1807
From: Madison, James
To: Erskine, David Montague



Sir,
Department of State Novr. 24. 1807

On the Receipt of your Letter of the 6th. Instant referring to Information that there were on board the Frigate Chesapeake two British Deserters, one from the Triumph, under the Name of George Curtis, the other from the Bellona, under that of John Birk, an Inquiry was ordered into the Facts.  From the Report of Captain Decatur, commanding the Chesapeake it appears that the Crew of that Ship does not contain any Seaman of the Name of Birk; and that George Curtis alleges that he was born in Pasquatank in the State of North Carolina, was pressed about Five Years ago into the Minian, Captain Hawker, from the American Brig John, Captain Smith, bound to Port Royal in Jamaica; and that after being detained on board different Ships of war, he made his Escape in July last, from the Triumph, near Cape Henry.  This Statement is the less improbable, as there are other Seamen on board the Chesapeake, known to the Officers of that Ship, to be Natives of the United States, who had escaped in like Manner, from British Ships into which they had been impressed.  But, that no Doubt may remain on the Subject, such Steps have been ordered as will verify or detect the Narrative of the Man in Question; and in Case he should be found to be a British Subject and Deserter, he will of Course be discharged from his present Service.  I have the Honor to be &ca.

(Signed) James Madison

